  Case 20-13120       Doc 15   Filed 08/27/20 Entered 08/28/20 07:51:56                 Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:      20-13120
Bradly T. Holloway,                          )
                                             )               Chapter: 7
                                             )
                                                             Honorable Carol A. Doyle
                                             )
                                             )
               Debtor(s)                     )

                        Order Extending Deadline to Object to Exemptions

        This matter came on the motion of Deborah K. Ebner, not individually but as the chapter 7
trustee (the “Trustee”) of the bankruptcy estate of Bradly T. Holloway (the “Debtor”) to extend time to
object to the Debtor's exemptions (the "Motion");

IT IS HEREBY ORDERED THAT:

   The Motion is granted. The deadline for objecting to the Debtor's exemptions is extended through
and including October 30, 2020.




                                                          Enter:



                                                                   Honorable Carol A. Doyle
Dated: August 27, 2020                                             United States Bankruptcy Judge

 Prepared by:
 William J. Factor (6205675)
 Ariane Holtschlag (6294327)
 FACTORLAW
 105 W. Madison Street, Suite 1500
 Chicago, IL 60602
 Tel: (312) 878-4830
 Fax: (847) 574-8233
 Email: aholtschlag@wfactorlaw.com
